Citation Nr: 0827355	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on April 30, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to August 
1962.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in October 2003 by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses on April 
30, 2007.

2.  VA payment or reimbursement of the cost of the private 
medical care provided on April 30, 2007, was not authorized 
prior to the veteran's undergoing that care.

3.  The veteran has already received payment or reimbursement 
under Medicare for a majority of the private medical expenses 
incurred on April 30, 2007.


CONCLUSIONS OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on April 30, 2007, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-.1008 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002). 

Nevertheless, the Board points out that the VAMC has 
explained to the veteran the basis for the finding that the 
medical expenses incurred on April 30, 2007, were not covered 
by VA.  The veteran has been afforded the opportunity to 
present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in the development of his 
claim.

II.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on April 30, 2007

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Bert Fish Medical Center on April 30, 2007.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2007).  
The record reflects that the veteran came to the emergency 
room of that facility after receiving a laceration to the 
right hand.  His wound was sutured and dressed.  He was able 
to have the stitches removed at a VA medical facility.

The veteran has stated that he called the VA clinic in 
Daytona, Florida, and was told to go to the nearest emergency 
room because they did not have anyone at the VA clinic who 
would be able to do the stitching.  

In May 2007, the VAMC received claims for payment of medical 
expenses from the Bert Fish Medical Center.  In May 2007, the 
claims for payment of medical expenses were denied by the 
VAMC on the basis that the veteran had other health coverage, 
such as Medicare.  The veteran subsequently appealed the 
VAMC's determination.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in private facilities 
from April 2003 to September 2003.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), 'When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish' certain care, 
including: '[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a facility over which the Secretary has direct 
jurisdiction . . . until such time following the furnishing 
of care in the non-VA facility as the veteran can be safely 
transferred to a VA.'  38 U.S.C. § 1703(a)(3) (West 2002); 38 
C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ('Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.').  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for payment of the 
private medical expenses he incurred on April 30, 2007.  The 
veteran has never asserted that such authorization of 
reimbursement was given, and there is no evidence of record 
suggesting that any such authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that the veteran has reported that he 
initially called the Daytona VAMC for treatment and was 
advised to go to the emergency room at Bert Fish Medical 
Center.  However, he does not appear to be arguing that the 
employees of the VAMC said anything that could constitute 
'authorization' to seek private treatment, as contemplated by 
Smith and the applicable regulations.

Also, even if statements to that effect had been made, and an 
employee had implied that the veteran would be reimbursed for 
the treatment he received at Bert Fish Medical Center, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, the Board notes the aforementioned 
VAOPGCCONCL 1-95, at 8-9, which, in response to the question 
'Who has the authority to approve or authorize a request for 
private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § 17.54?,' 
stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R.  § 2.6(a).  The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors.  VHA manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), the Board finds that its reasoning, 
quoted above, is persuasive and clearly applies in the 
present matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on April 30, 2007, from 
a VA employee with appropriate authority, namely the VAMC 
director or a VA clinic director.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on April 30, 2007, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a 'second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).

Such reimbursement is available only for veterans (a) with 
service connected disabilities, (b) in a medical emergency, 
(c) when Federal facilities are unavailable.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2007).

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be 
met before reimbursement could be authorized.'  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred on 
April 30, 2007, because he has not satisfied all of the three 
necessary criteria listed therein.  As noted above, records 
from Bert Fish Medical Center establish that he was treated 
for a laceration of the right hand.  However, the record 
reflects that service-connection is not currently in effect a 
disability of the right hand, or for any other disability.  

Accordingly, the Board finds that the veteran was not treated 
for a service-connected disability on April 30, 2007, nor was 
the condition for which he was treated either associated 
with, or aggravating, an adjudicated service-connected 
disability.  In short, the first criterion for payment or 
reimbursement of unauthorized medical expenses under 38 
U.S.C.A. § 1728 has not been met.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).  

In this case, as confirmed during his May 2008 personal 
hearing, the veteran has health care coverage through 
Medicare.  As noted above, his claim was originally denied 
because it was determined that he had other health insurance 
available to cover his expenses.  After the May 2007 denial, 
the veteran submitted his claim to Medicare, and he states 
that he was reimbursed for all but $48.86 of his bill.  Thus, 
because he has entitlement to care or services under a 
health-plan contract, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private facility on April 30, 
2007, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


